Attorney Grievance Commission of Maryland v. Robert John Greenleaf, Misc. Docket
AG No. 2, September Term, 2013

ATTORNEY DISCIPLINE – SANCTIONS – DISBARMENT – Court of Appeals
disbarred lawyer who used employer’s computer to solicit for sexual acts person whom
lawyer believed to be fourteen-year-old or fifteen-year-old girl. Such conduct violated
Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) 8.4(b) (Criminal Act),
8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation), 8.4(d) (Conduct Prejudicial to
the Administration of Justice), and 8.4(a) (Violating MLRPC).
Circuit Court for Kent County
Case No. 14-C-13-009408

Argued: April 8, 2014

                                      IN THE COURT OF APPEALS

                                           OF MARYLAND

                                         Misc. Docket AG No. 2

                                          September Term, 2013
                                ______________________________________

                                ATTORNEY GRIEVANCE COMMISSION
                                        OF MARYLAND

                                                   v.

                                      ROBERT JOHN GREENLEAF
                                ______________________________________

                                          Barbera, C.J.
                                          Harrell
                                          Battaglia
                                          Greene
                                          Adkins
                                          McDonald
                                          Watts,

                                                JJ.
                                ______________________________________

                                           Opinion by Watts, J.
                                ______________________________________

                                          Filed: May 16, 2014
       This attorney discipline proceeding concerns a Maryland lawyer who solicited for

sexual acts a person whom the lawyer believed to be under the age of consent.

       Robert John Greenleaf (“Greenleaf”), Respondent, while serving as the Chief

Deputy Clerk of the Court of Special Appeals of Maryland, used the Internet to solicit for

sexual acts a law enforcement officer who was posing as a fourteen-year-old or fifteen-

year-old girl.   Greenleaf’s actions came to the attention of the Attorney Grievance

Commission (“the Commission”), Petitioner.

       On March 14, 2013, in this Court, Bar Counsel filed a “Petition for Disciplinary or

Remedial Action” against Greenleaf, charging him with violating Maryland Lawyers’

Rule of Professional Conduct (“MLRPC”) 8.4 (Misconduct). On March 18, 2013, this

Court assigned this attorney discipline proceeding to the Honorable Paul M. Bowman

(“the hearing judge”) of the Circuit Court for Kent County.

       On July 25, 2013, the hearing judge conducted a hearing. On September 19, 2013,

the hearing judge filed in this Court an opinion including findings of fact and conclusions

of law, concluding that Greenleaf had violated MLRPC 8.4(b) (Criminal Act), 8.4(c)

(Dishonesty, Fraud, Deceit, or Misrepresentation), 8.4(d) (Conduct Prejudicial to the

Administration of Justice), and 8.4(a) (Violating the MLRPC).

       On April 8, 2014, we heard oral argument. For the below reasons, we disbar

Greenleaf.

                                    BACKGROUND

       In his opinion, the hearing judge found the following facts, which we summarize.

       On November 8, 1979, this Court admitted Greenleaf to the Bar of Maryland.
Between 1987 and 2004, Greenleaf served as an Assistant State’s Attorney for

Dorchester County, an Assistant State’s Attorney for Caroline County, an interim State’s

Attorney for Caroline County, and a Senior Assistant State’s Attorney for Dorchester

County. On January 6, 2004, Greenleaf became the Chief Deputy Clerk of the Court of

Special Appeals. Greenleaf’s office was located at the Robert C. Murphy Courts of

Appeal Building.

      On March 8, 2010, Detective Sergeant Louis Gary Yamin (“DS Yamin”) of the

Baltimore Police Department was working undercover for the Cyber and Electronic

Crimes Unit.       DS Yamin had a Yahoo Messenger account with the username

“ravens_girl2003,” which was connected to a Yahoo profile for a female named “Beth.”

On March 8, 2010, as “Beth,” DS Yamin entered a Yahoo Messenger chat room entitled

“Maryland Romance.” In the chat room, a person with the username “delmarvan19901”

initiated a private chat with “Beth,” who almost immediately sent the message

“14/f/balto. md[,]” which is Internet language for identifying oneself as a fourteen-year-

old female in the Baltimore area. “delmarvan19901” began discussing sexual topics.

“Beth” sent “delmarvan19901” two photographs that depicted a young teenage girl.

“delmarvan19901” sent a photograph of himself.

      In addition to sending the two photographs, “Beth” e-mailed “delmarvan19901,”

who sent a reply e-mail. DS Yamin learned that Greenleaf was using the IP address from

which “delmarvan19901” had sent the reply e-mail. The IP address belonged to the

Maryland Judiciary. DS Yamin matched the photograph that “delmarvan19901” had sent

with a photograph of Greenleaf from the Motor Vehicle Administration’s database.


                                          -2-
Thus, it was established that while the Chief Deputy Clerk of the Court of Special

Appeals, Greenleaf used a State-owned computer in the Robert C. Murphy Courts of

Appeal Building to communicate with “Beth.”

        Greenleaf believed that “Beth” was a fourteen-year-old or a fifteen-year-old girl. 1

“Beth” repeatedly referred to her age and stated that she was a high school student. The

hearing judge expressly rejected Greenleaf’s allegation that he believed that “Beth” was

an adult who was “role-playing” by posing as a fourteen-year-old or a fifteen-year-old

girl.

        On approximately one hundred fifty separate dates, Greenleaf and “Beth” e-mailed

and/or chatted with each other.      On nearly half of those dates, Greenleaf used his

computer at the Robert C. Murphy Courts of Appeal Building to communicate with

“Beth.”

        Greenleaf’s and “Beth’s” conversations were “consistently sexually explicit.” For

example, Greenleaf asked “Beth” to describe her pubic hair, sexual history, bra size, and

whether she was taking birth control. 2 Greenleaf often discussed arranging a meeting

with “Beth” and described the sexual acts in which he wanted to engage with “Beth.”

Greenleaf “groomed” “Beth” for sexual activity by telling “Beth” that she seemed more

mature than a fourteen-year-old or fifteen-year-old girl.

        1
         It is undisputed that Greenleaf was aware “Beth” had a birthday in May. The
record reflects that on May 2, 2010, Greenleaf greeted “Beth” in a chat stating “hi
birthday girl.” The hearing judge found that May 20, 2010, was established to be
“Beth’s” fifteenth birthday.
       2
         The record reflects that on March 19, 2010, Greenleaf asked: “Beth, do you want
to have sex with me?”


                                            -3-
       In December 2010, on four separate occasions, Greenleaf sent “Beth” links to

pornographic videos. Greenleaf last communicated with “Beth” on January 25, 2011.

Finally, in January 2011, Greenleaf was arrested and was placed on administrative leave.

On April 1, 2011, Greenleaf was permitted to retire from his position as the Chief Deputy

Clerk of the Court of Special Appeals. On May 31, 2012, Greenleaf tendered an Alford

plea 3 to a charge of attempting to violate Md. Code Ann., Crim. Law (2002, 2012 Repl.

Vol.) (“CR”) § 11-203 (Sale or Display of Obscene Item to Minor). Greenleaf received

probation before judgment.

                              STANDARD OF REVIEW

       In an attorney discipline proceeding, this Court reviews for clear error the hearing

judge’s findings of fact, and reviews without deference the hearing judge’s conclusions

of law. See Md. R. 16-759(b)(2)(B) (“The Court shall give due regard to the opportunity

of the hearing judge to assess the credibility of witnesses.”); Attorney Grievance

Comm’n v. Reno, 436 Md. 504, 508, 83 A.3d 781, 783 (2014) (“[T]his Court reviews for

clear error a hearing judge’s findings of fact[.]”); Md. R. 16-759(b)(1) (“The Court of

Appeals shall review de novo the [hearing] judge’s conclusions of law.”). This Court

determines whether clear and convincing evidence establishes that a lawyer violated the

MLRPC. See Md. R. 16-757(b) (“The [Commission] has the burden of proving the


       3
       “An Alford plea [] lies somewhere between a plea of guilty and a plea of nolo
contendere. Drawing its name from North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160,
27 L. Ed. 2d 162 (1970), such a plea is a guilty plea containing a protestation of innocence.”
Bishop v. State, 417 Md. 1, 19, 7 A.3d 1074, 1085 (2010) (internal quotation marks and
some citations omitted).


                                           -4-
averments of the petition by clear and convincing evidence.”).

                                       DISCUSSION

                                     A. Findings of Fact

       The Commission does not except to any of the hearing judge’s findings of fact.

Greenleaf excepts to the hearing judge’s finding that he believed that “Beth” was a

fourteen-year-old or a fifteen-year-old girl. 4

       We overrule Greenleaf’s exception, as the hearing judge did not clearly err, or err

at all, in finding that Greenleaf believed that “Beth” was a fourteen-year-old or a fifteen-

year-old girl. The record unequivocally demonstrates that “Beth”: (1) identified herself

as a fourteen-year-old girl; (2) repeatedly referred to her age; (3) stated that she was a

high school student; and (4) sent two photographs that depicted a young teenage girl. 5

Although Greenleaf told “Beth” that he thought she was a woman in her thirties, the

hearing judge credited DS Yamin’s opinion that Greenleaf made the statement as part of

his grooming “Beth” for sexual activity, not because Greenleaf actually believed that

“Beth” was a woman in her thirties. The record is replete with evidence sufficient to

establish that “Beth” identified herself as a fourteen-year-old girl; and, thus, there was

sufficient evidence for the hearing judge to have independently rejected Greenleaf’s

       4
         Greenleaf also excepts to the hearing judge’s finding that he sent “Beth” links to
pornographic videos. We do not rule on the exception because, in the analysis, we do not
address the links to pornographic videos found to have been sent by Greenleaf.
       5
         The two photographs had been taken of a woman who was approximately thirty-
years-old; however, the two photographs had been digitally altered so that they depicted a
young teenage girl. We do not disturb the hearing judge’s express rejection of
Greenleaf’s allegation that he had believed that the two photographs depicted a woman
who was approximately thirty-years-old.


                                             -5-
claim to have believed Beth a “woman.” Moreover, although a person must state that he

or she is an adult to enter a Yahoo Messenger chat room, common sense dictates that a

minor could enter a Yahoo Messenger chat room by falsely stating that he or she is an

adult. We find no basis to disturb the hearing judge’s express rejection of Greenleaf’s

allegation that he believed that “Beth” was an adult who was “role-playing” by posing as

a fourteen-year-old or a fifteen-year-old girl.

       In addition to excepting to certain findings of fact, in an apparent attempt to

establish mitigating circumstances, Greenleaf alleges additional facts: (1) he performed

well as the Chief Deputy Clerk of the Court of Special Appeals; (2) at the time of his

misconduct, he had just returned from sick leave, and was “trouble[ed]” at work because

he had been transferred to a secluded office that was away from other employees; (3) he

completed “mental health counseling” as a condition of probation; (4) he “suffered

ignominy” because of his misconduct; and (5) he “has shown remorse” for his

misconduct. The hearing judge did not find that Greenleaf: (1) performed well as the

Chief Deputy Clerk of the Court of Special Appeals; (2) suffered from any personal or

emotional problems; (3) attempted any kind of rehabilitation; (4) endured any

embarrassment; or (5) showed any remorse. As this Court stated in Attorney Grievance

Comm’n v. Davy, 435 Md. 674, 694, 80 A.3d 322, 333-34 (2013):

       [A]bsent indications that [a] hearing judge did not consider purported
       evidence of mitigating factors, where a hearing judge omits the purported
       evidence of mitigating factors from [the hearing judge’s] opinion, [this
       Court] may interpret the omission to mean that the hearing judge did not
       credit the purported evidence of mitigating factors.

(Citation and internal quotation marks omitted). Here, the hearing judge neither credited


                                             -6-
nor rejected the alleged facts. 6 The record demonstrates that the hearing judge allowed

Greenleaf to testify on his own behalf and proffer at length. We see no indication that the

hearing judge did not consider Greenleaf’s remarks. Given the nature of Greenleaf’s

proffer and testimony–i.e., he performed well at work, he was in a secluded office, and he

suffered embarrassment–it is evident that the hearing judge did not find this information

to be mitigating.    Even if the facts that Greenleaf alleges were accurate, it strains

credulity that some of them–such as Greenleaf’s work performance or his being moved to

another office–would constitute mitigating factors. Thus, we do not adopt as mitigating

factors the facts that Greenleaf alleges.

                                  B. Conclusions of Law

       The Commission does not except to any of the hearing judge’s conclusions of law.

Greenleaf excepts to the hearing judge’s conclusion that he violated CR § 3-324 (Sexual

Solicitation of Minor). 7 We overrule Greenleaf’s exception and uphold all of the hearing

judge’s conclusions of law as to the MLRPC.

                              MLRPC 8.4(b) (Criminal Act)

       “It is professional misconduct for a lawyer to . . . commit a criminal act that

reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other


       6
         Cf. Davy, id. at 694, 80 A.3d at 333 (“We do recommend that, in an opinion in an
attorney discipline proceeding, a hearing judge discuss–and either credit or discredit–all
purported evidence of mitigating factors.” (Emphasis in original)).
       7
         Greenleaf also excepts to the hearing judge’s conclusions that he violated CR § 7-
302 (Unauthorized Access to Computers and Related Material) and CR § 11-203 (Sale or
Display of Obscene Item to Minor). We do not rule on the exceptions because, in our
analysis, we rely solely on CR § 3-324.


                                            -7-
respects[.]” MLRPC 8.4(b).

       Under CR § 3-324(b), “[a] person may not, with the intent to commit a violation

of . . . [CR] § 3-307[,] . . . knowingly solicit . . . a law enforcement officer posing as a

minor[] to engage in activities that would be unlawful for the person to engage in under .

. . [CR] § 3-307[.]” Under CR § 3-307(a)(4), “[a] person may not . . . engage in a sexual

act with another if the victim is 14 or 15 years old, and the person performing the sexual

act is at least 21 years old[.]” Under CR § 3-307(a)(5), “[a] person may not . . . engage in

vaginal intercourse with another if the victim is 14 or 15 years old, and the person

performing the act is at least 21 years old.”

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Greenleaf violated MLRPC 8.4(b) by violating CR § 3-324(b). 8 When he was at least

twenty-one years old, Greenleaf knowingly solicited DS Yamin (who was posing as

“Beth,” a fourteen-year-old or fifteen-year-old girl) for sexual acts and/or vaginal

intercourse; for example, Greenleaf asked: “Beth, do you want to have sex with me?” 9

Violating CR § 3-324(b) undeniably adversely reflects on a lawyer’s fitness to continue

to practice law.


       8
          Greenleaf’s Alford plea was to a charge of violating CR § 11-203. That
Greenleaf was not convicted of violating CR § 3-324(b) is of no consequence because a
“conviction is not required to establish that an attorney violated M[L]RPC 8.4(b)[.]”
Attorney Grievance Comm’n v. Tanko, 427 Md. 15, 47, 45 A.3d 281, 300 (2012)
(citation omitted).
        9
          Although Greenleaf believed that “Beth” was a fourteen-year-old or fifteen-year-
old girl, CR § 3-324(b) does not require that a person believe that the person being
solicited is a minor; instead, CR § 3-324(b) simply requires that the person being
solicited is either “a minor[] or a law enforcement officer posing as a minor[.]”


                                            -8-
      We reject Greenleaf’s ludicrous contention that he did not violate CR § 3-324(b)

because he did not intend to violate CR § 3-307 by immediately engaging in intercourse

with “Beth” “then and there[,]” but instead was “prepar[ing] for the future[.]” (Emphasis

in original). CR § 3-324(b) simply requires that, at the time of the solicitation, a person

intends to violate CR § 3-307 at some point in the future–even if the person does not

intend to immediately violate CR § 3-307.

          MLRPC 8.4(c) (Dishonesty, Fraud, Deceit, or Misrepresentation)

       “It is professional misconduct for a lawyer to . . . engage in conduct involving

dishonesty, fraud, deceit[,] or misrepresentation[.]” MLRPC 8.4(c).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Greenleaf violated MLRPC 8.4(c) by using his computer at the Robert C. Murphy Courts

of Appeal Building to communicate with “Beth.” Greenleaf’s use of the computer in the

workplace during work time to violate CR § 3-324(b) constituted conduct involving

dishonesty. The Court of Special Appeals would neither expect, condone, nor excuse the

use of a court computer for the purpose of solicitation of a minor for sex. Such egregious

conduct in violation of a criminal statute designed to protect children clearly involved

dishonesty as to Greenleaf’s appropriate use of time and equipment. Greenleaf could not

have reasonably expected to disclose this activity and remain employed as the Chief

Deputy Clerk of the Court, or, for that matter, employed in any capacity by the Court.

That said, a lawyer may, at times, make incidental personal use of computer equipment in

the workplace without violating MLRPC 8.4(c). Use of computer equipment on multiple

occasions–for nearly half of the one hundred fifty dates spanning almost eleven months,


                                            -9-
from March 8, 2010 through January 25, 2011–to commit the crime of solicitation a

minor for sex involved dishonesty as to Greenleaf’s employer, the Maryland Judiciary

(specifically, dishonesty as to his workplace activities). 10 In sum, it is the extensive use

of the computer over a protracted course of time and that Greenleaf clandestinely used

the computer to commit a crime, the solicitation of a minor–i.e., that he secretly

committed an offense in the workplace for which he knew his employment could be

terminated–that causes us to conclude that his conduct constituted dishonesty in violation

of MLRPC 8.4(c). 11


       10
         Merriam-Webster’s Dictionary defines “dishonesty” as a “lack of honesty or
integrity” and a “disposition to defraud or deceive.” Merriam-Webster’s Online
Dictionary (2014), available at . Black’s Law Dictionary, in turn, defines a “dishonest act” by reference to a
“fraudulent act,” which is described as “[c]onduct involving bad faith, dishonesty, a lack
of integrity, or moral turpitude.” Black’s Law Dictionary 501, 687 (8th ed. 2004). In
Attorney Grievance Comm’n v. Dore, 433 Md. 685, 708, 73 A.3d 161, 174 (2013), the
Honorable Sally D. Adkins explained that dishonesty under MLRPC 8.4(c) does not
require a specific intent to deceive, stating:

       [I]n the context of [MLRPC] 8.4(c), there is a distinction between fraud and
       deceit on the one hand, and dishonesty and misrepresentation on the other
       hand. . . . [W]e made clear that specific intent [to deceive] is not a
       necessary ingredient of dishonesty or misrepresentation.

(Citations and internal quotation marks omitted). In this case, although Greenleaf did not
make a false statement, the record demonstrates that his conduct involved dishonesty, as
Greenleaf was certainly not candid with his employer about his extensive nefarious
activities in the workplace. Indeed, Greenleaf, on nearly one half of one hundred fifty
occasions, used his employer’s computer to commit a crime while holding himself out to
his employer to be an employee who was using his time to perform the duties of the
employer in the workplace.
        11
           In an analogous case, in Lawyer Disciplinary Bd. v. Markins, 663 S.E.2d 614,
616 (W.V. 2008), an attorney violated West Virginia Lawyers’ Rule of Professional
Conduct (“WVLRPC”) 8.4(c) (which is identical to MLRPC 8.4(c)) by accessing his
(Continued...)

                                           - 10 -
        MLRPC 8.4(d) (Conduct Prejudicial to the Administration of Justice)

       “It is professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice[.]” MLRPC 8.4(d). Generally, a lawyer

violates MLRPC 8.4(d) where the lawyer’s conduct negatively “impacts . . . the public’s

perception . . . of the courts or legal profession.” Reno, 436 Md. at 509, 83 A.3d at 784

(citation and internal quotation marks omitted).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Greenleaf violated MLRPC 8.4(d). Greenleaf solicited for sexual acts a person whom he

believed to be a fourteen-year-old or fifteen-year-old girl. Greenleaf was arrested and

charged, and entered an Alford plea to a charge of attempting to violate CR § 11-203.

Greenleaf’s misconduct tarnished the public’s perception of both the legal profession and

Greenleaf’s employer, the Maryland Judiciary. 12


wife’s work e-mail account without her permission or knowledge, as well as the work e-
mail accounts of several of the wife’s co-workers, after suspecting that his wife was
engaging in an extramarital affair with one of her clients. As a result, the West Virginia
Lawyer Disciplinary Board (“the Board”) charged the attorney with violating WVLRPC
8.4(c) on the basis that the attorney “engaged in the repetitive unauthorized access of [the
wife’s and co-workers’] e-mail accounts by improperly using various e-mail account
passwords[.]” Id. at 618. Following a disciplinary hearing, the Board found that the
attorney violated WVLRPC 8.4(c), and the attorney did not except to that conclusion.
Markins, 663 S.E.2d at 618-19. Because the attorney did not except to the Board’s
conclusion, the West Virginia Supreme Court of Appeals did not analyze the basis for
concluding that the unauthorized access as a violation of WVLRPC 8.4(c), but instead
accepted the conclusion and imposed the sanction recommended by the Board. Id. at
619-22.
       12
          At oral argument, Judge Lynne A. Battaglia directed Greenleaf’s attention to the
hearing judge’s conclusion that he had violated MLRPC 8.4(d). Greenleaf replied that,
while engaged in contact with “Beth,” he did not tell “Beth” that he was a lawyer or a
judicial employee. As Judge Battaglia effectively pointed out, the public has nonetheless
(Continued...)

                                           - 11 -
                         MLRPC 8.4(a) (Violating the MLRPC)

       “It is professional misconduct for a lawyer to . . . violate . . . the” MLRPC.

MLPRC 8.4(a).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Greenleaf violated MLRPC 8.4(a). As discussed above, Greenleaf violated MLRPC

8.4(b), 8.4(c), and 8.4(d).

                                        C. Sanction

       The Commission recommends that we disbar Greenleaf. Greenleaf asks that we

reprimand him, “or, at worst,” indefinitely suspend him from the practice of law with the

right to apply for reinstatement after one year.

       This Court sanctions a lawyer not “to punish the” lawyer, but instead “to protect

the public and the public’s confidence in the legal profession[.]” Attorney Grievance

Comm’n v. Worthy, 436 Md. 633, 643, 84 A.3d 113, 119 (2014) (citation and internal

quotation marks omitted). This Court protects the public by: (1) “deterr[ing]” other

lawyers from engaging in similar misconduct; and (2) suspending or disbarring a lawyer

who is “unfit to continue” to practice law. Attorney Grievance Comm’n v. Gerace, 433
Md. 632, 649, 72 A.3d 567, 577 (2013) (citation omitted).

       In determining an appropriate sanction, this Court considers: “(a) the duty

violated; (b) the lawyer’s mental state; (c) the potential or actual injury caused by the


learned that, while the Chief Deputy Clerk of the Court of Special Appeals, Greenleaf
engaged in egregious misconduct, using Judiciary computer equipment in the Robert C.
Murphy Courts of Appeal Building.


                                            - 12 -
lawyer’s misconduct; and (d) the existence of aggravating or mitigating factors.”

American Bar Association, Standards for Imposing Lawyer Sanctions (“ABA

Standards”) at III.C.3.0 (1992) (paragraph breaks omitted). 13

       Aggravating factors include: (a) prior disciplinary offenses; (b) dishonest or
       selfish motive; (c) a pattern of misconduct; (d) multiple offenses; (e) bad
       faith obstruction of the disciplinary proceeding by intentionally failing to
       comply with rules or orders of the [Commission]; (f) submission of false
       evidence, false statements, or other deceptive practices during the
       disciplinary process; (g) refusal to acknowledge wrongful nature of
       conduct; (h) vulnerability of victim; (i) substantial experience in the
       practice of law; (j) indifference to making restitution; [and] (k) illegal
       conduct[.]

ABA Standards at III.C.9.22 (paragraph breaks omitted).

       Mitigating factors include: (a) absence of a prior disciplinary record; (b)
       absence of a dishonest or selfish motive; (c) personal or emotional
       problems; (d) timely good faith effort to make restitution or to rectify
       consequences of misconduct; (e) full and free disclosure to [the
       Commission] or cooperative attitude toward proceedings; (f) inexperience
       in the practice of law; (g) character or reputation; (h) physical disability; (i)
       mental disability or chemical dependency including alcoholism or drug
       abuse when: (1) there is medical evidence that the [lawyer] is affected by a
       chemical dependency or mental disability; (2) the chemical dependency or
       mental disability caused the misconduct; (3) the [lawyer]’s recovery from
       the chemical dependency or mental disability is demonstrated by a
       meaningful and sustained period of successful rehabilitation; and (4) the
       recovery arrested the misconduct and recurrence of that misconduct is
       unlikely[;] (j) delay in disciplinary proceedings; (k) imposition of other
       penalties or sanctions; (l) remorse; [and] (m) remoteness of prior offenses.

ABA Standards at III.C.9.32 (paragraph breaks omitted).

       This Court has disbarred lawyers who violated MLRPC 8.4(b) by committing


       13
        “In determining an appropriate sanction,” this Court often considers the ABA
Standards. Attorney Grievance Comm’n v. Gray, 436 Md. 513, 522, 83 A.3d 786, 791
(2014).


                                            - 13 -
crimes that adversely reflected on the lawyers’ fitness to continue to practice law, even if:

(1) the lawyers did not violate MLRPC 8.4(c); and (2) this Court noted few (if any)

aggravating factors. In Attorney Grievance Comm’n v. Sheinbein, 372 Md. 224, 261,

249-50, 812 A.2d 981, 1002, 995-96 (2002), without noting any aggravating factors, this

Court disbarred a lawyer who committed the crime of obstructing and hindering a police

officer by helping a murder suspect flee the country. Similarly, in Attorney Grievance

Comm’n v. Painter, 356 Md. 293, 307, 305, 739 A.2d 24, 32, 31 (1999), this Court

disbarred a lawyer who committed the crimes of battery and illegally transporting a

handgun. The lawyer had abused his spouse and child. See id. at 305, 739 A.2d at 31.

This Court stated: “[D]omestic violence is a serious problem in our society.” Id. at 302,

739 A.2d at 29 (citation omitted). This Court noted one aggravating factor: a prior

disciplinary offense, for which the lawyer received “a private reprimand[.]” Id. at 301,

739 A.2d at 29.

       In another case in which a lawyer committed a crime, Attorney Grievance

Comm’n v. Dechowitz, 358 Md. 184, 193, 186, 191, 747 A.2d 657, 661, 658, 660 (2000),

without noting any aggravating factors, this Court disbarred a lawyer who committed the

crime of possession of marijuana with the intent to distribute, and thus “was a drug

dealer.” In Dechowitz, id. at 192, 193, 747 A.2d at 661, this Court accepted the lawyer’s

concession that he had violated MLRPC 8.4(c), and stated that possession of drugs with

the intent to distribute “generally results in disbarment.” (Citation omitted).

       Here, as to the duty violated and Greenleaf’s mental state, Greenleaf intentionally

solicited for sexual acts “Beth,” whom he believed to be a fourteen-year-old or fifteen-


                                           - 14 -
year-old girl. In other words, Greenleaf deliberately preyed on, and intended to violate, a

person whom he believed to be under the age of consent.

       As to the potential injury caused by Greenleaf’s misconduct, Greenleaf could have

solicited a minor for sexual acts or sexually abused a minor if “Beth” had actually been a

minor. In other words, Greenleaf had the mindset to solicit, violate, mentally scar, and

destroy the innocence of a child.      In this case, no injury actually occurred due to

Greenleaf’s misconduct only because “Beth” was not in reality a minor capable of being

injured by Greenleaf.

       Eight aggravating factors accompany Greenleaf’s misconduct. First, Greenleaf

obviously had the selfish motive of sexual gratification. Second and third, Greenleaf

engaged in a pattern of egregious misconduct and committed multiple offenses by

communicating with “Beth” on approximately one hundred fifty separate dates. Fourth,

Greenleaf has refused to acknowledge his misconduct’s wrongful nature; indeed,

Greenleaf: (a) outrageously asks us to give him “credit . . . for not taking matters further”

with “Beth”; 14 (b) attempts to shift the blame for his misconduct to his employer by

contending that he was “trouble[ed]” at work because he had been transferred to a

secluded office that was away from other employees; and (c) belittles his misconduct’s

egregiousness in a manner that is woefully inappropriate under the instant circumstances,

e.g., indicating that his actual plans for “Beth” were for the future. Fifth, Greenleaf’s


       14
        Disturbingly, Greenleaf goes so far as to state: “As [Greenleaf]’s record of
accomplishments show, he has the capability and intelligence to arrange an assignation if
he so desired.”


                                           - 15 -
victim, a purported minor, was vulnerable. Sixth, Greenleaf has substantial experience in

the practice of law; he has been a lawyer for over thirty years, was a prosecutor for

seventeen years, and at the time of the offense was serving as the Chief Deputy Clerk for

the Court of Special Appeals. Seventh, Greenleaf has shown indifference to rehabilitating

himself; the hearing judge did not find that Greenleaf had made any attempt to seek

professional help. Eighth, Greenleaf engaged in illegal–indeed, criminal–conduct.

       Only one mitigating factor accompanies Greenleaf’s misconduct: the absence of a

prior disciplinary record.   We reject Greenleaf’s contention that his misconduct is

mitigated by such circumstances as the lack of: (1) in-person contact between himself and

“Beth”; (2) child pornography; and (3) misconduct that arose out of representation of a

client. A lawyer’s misconduct is not mitigated by the lawyer’s refraining from engaging

in even more egregious and inappropriate misconduct. Similarly, we reject Greenleaf’s

contention that his misconduct is mitigated by other penalties in the form of being placed

on probation and leaving his position as the Chief Deputy Clerk of the Court of Special

Appeals. Receiving a sentence and losing one’s job are the natural and foreseeable

consequences of committing a crime, and crimes against children are among the most

heinous crimes of all. Here, Greenleaf did not lose his job; he was permitted to retire.

Greenleaf’s misconduct is not mitigated by his being placed on probation or leaving his

job.

       We are more than satisfied that disbarment is the appropriate sanction for

Greenleaf’s egregious misconduct. Greenleaf deliberately solicited and preyed on a

person whom he believed to be under the age of consent. Greenleaf had the intent to


                                          - 16 -
violate, mentally scar, and destroy the innocence of a child. Greenleaf is a sexual

predator who is a danger to the public and is “unfit to continue” to practice law. Gerace,
433 Md. at 649, 72 A.3d at 577 (citation omitted).

       Sheinbein, Painter, and Dechowitz lead to the inescapable conclusion that

disbarment is the appropriate sanction for Greenleaf’s egregious misconduct.               If

disbarment is the appropriate sanction for an obstructionist, a domestic abuser, and a drug

dealer, then disbarment certainly is also the appropriate sanction for a sexual predator like

Greenleaf. The solicitation of minors is a deplorable crime that cannot be tolerated in our

society, much less tolerated when committed by an attorney, employed by the Judiciary

and using State-owned computer equipment to commit the crime in the workplace. Cf.

Painter, 356 Md. at 302, 739 A.2d at 29 (“[D]omestic violence is a serious problem in our

society.” (Citation omitted)).

       Our conclusion that disbarment is the appropriate sanction for Greenleaf’s

egregious misconduct is unassailable, given that: (1) Greenleaf violated MLRPC 8.4(c)

by using his computer at the Robert C. Murphy Courts of Appeal Building to

communicate with “Beth”; (2) Greenleaf communicated with “Beth” on approximately

one hundred fifty separate dates; (3) there are eight aggravating factors, including a

pattern of misconduct, refusal to acknowledge the wrongful nature of his misconduct, and

indifference to rehabilitation; (4) the only mitigating factor is the absence of a prior

disciplinary record; and (5) the Commission recommends that we disbar Greenleaf.

       Greenleaf’s reliance on Attorney Grievance Comm’n v. Childress, 364 Md. 48,

770 A.2d 685 (2001) is untenable. In Childress, id. at 64, 67, 52, 770 A.2d at 695, 696,


                                           - 17 -
688, this Court adopted the Commission’s recommendation by indefinitely suspending

from the practice of law, with the right to apply for reinstatement after one year, a lawyer

who violated MLRPC 8.4(d) by using the Internet to solicit minors for sex. 15 This Court

acknowledged that the lawyer’s “misconduct seriously undermined public confidence in

the legal profession. The public is becoming increasingly aware that preying by adults on

children via the Internet is a grave social problem.” Childress, 364 Md. at 65, 770 A.2d

at 695. Unlike in the instant attorney discipline proceeding, in Childress, this Court did

not identify any aggravating factors, and we found the following mitigating factors: (1)

the absence of a prior disciplinary record; (2) remorse; and (3) mental disability in the

form of “major depressive episodes and . . . obsessive compulsive disorder[,]” and

rehabilitation in the form of treatment by “a board-certified psychiatrist,” who opined

that: (a) the treatment was “a ‘rousing success’”; (b) the lawyer was “‘a different person’

in comparison to when [the psychiatrist] first met” the lawyer; (c) “[t]here ha[d] been a

‘tremendous decrease in [the lawyer’s] obsessive-compulsive symptoms’”; (d) “there was

‘an insignificant risk’ that [the lawyer] would again” solicit minors for sex; and (e) the

lawyer “d[id] not meet the DSM-IV[16] criteria for pedophilia or any other sexual

disorder.” Id. at 65-66, 770 A.2d at 695-96.

       To be perfectly clear, we caution that Childress does not stand for the proposition


       15
          In Childress, 364 Md. at 67, 770 A.2d at 696-97, this Court mandated that any
application for reinstatement “address [the lawyer]’s then current psychiatric evaluation
and describe any psychiatric treatment since the hearing[.]”
       16
          “DSM-IV” stands for the Diagnostic and Statistical Manual of Mental Disorders,
4th Edition.


                                           - 18 -
that, generally, solicitation of a minor merits a sanction that is less than disbarment. “The

severity of the sanction depends on the circumstances of each case . . . and any mitigating

factors.” Attorney Grievance Comm’n v. Bocchino, 435 Md. 505, 536, 80 A.3d 222, 240

(2013) (citation and internal quotation marks omitted). Indeed, in Childress, this Court

stated: (1) “we must . . . consider certain circumstances . . . that mitigate the sanction[,]”

Childress, 364 Md. at 65, 770 A.2d at 695; and (2) an indefinite suspension was the

appropriate sanction “[i]n light of all of the circumstances, including the recommendation

of” the Commission. Id. at 67, 770 A.2d at 696.

       For a myriad of critical reasons, we distinguish Childress from the instant attorney

discipline proceeding. First, in Childress, the lawyer did not violate MLRPC 8.4(c)

(Dishonesty, Fraud, Deceit, or Misrepresentation); by contrast, here, Greenleaf violated

MLRPC 8.4(c) by using his computer at the Robert C. Murphy Courts of Appeal

Building to solicit “Beth.” Second, in Childress, this Court did not find any aggravating

factors; by contrast, here, we find eight aggravating factors, including a pattern of

misconduct, refusal to acknowledge the wrongful nature of his misconduct, and

indifference to rehabilitation. Third, in Childress, 364 Md. at 65-66, 770 A.2d at 695-96,

this Court found three mitigating factors: (1) the absence of a prior disciplinary record;

(2) remorse; and (3) mental disability in the form of “major depressive episodes and . . .

obsessive compulsive disorder[,]” and rehabilitation in the form of treatment by “a board-

certified psychiatrist”; by contrast, here, the only mitigating factor is the absence of a

prior disciplinary record. Fourth, in Childress, id. at 64, 770 A.2d at 695, oddly, the

Commission did not recommend disbarment; by contrast, here, the Commission


                                            - 19 -
recommends disbarment.

      Fifth–and perhaps most importantly–in Childress, id. at 64, 770 A.2d at 694,

although this Court held that the lawyer violated a Virginia statute that criminalized

solicitation of minors, 17 this Court did not determine whether the lawyer violated

MLRPC 8.4(b) (Criminal Act). In Childress, id. at 51, 770 A.2d at 687, the Commission

charged the lawyer with violating only MLRPC 8.4(d); thus, this Court did not determine

whether the lawyer violated any other MLRPC. In other words, in Childress, this Court

was silent as to whether the lawyer committed a criminal act that adversely reflected on

the lawyer’s fitness to continue to practice law. Accordingly, in Childress, this Court did

not apply the proposition that, generally, disbarment is the appropriate sanction for a

lawyer’s misconduct where the lawyer commits a crime that establishes that the lawyer is

unfit to continue to practice law. See Sheinbein, 372 Md. at 261, 249-50, 812 A.2d at

1002, 995-96 (This Court disbarred a lawyer who committed the crime of obstructing and

hindering a police officer by helping a murder suspect flee the country.); Painter, 356
Md. at 307, 305, 739 A.2d at 32, 31 (This Court disbarred a lawyer who committed the

crimes of battery and illegally transporting a handgun; the lawyer had abused his spouse

and child.); Dechowitz, 358 Md. at 193, 186, 747 A.2d at 661, 658 (This Court disbarred

a lawyer who committed the crime of possession of marijuana with the intent to

distribute.). By contrast, here, Greenleaf violated MLRPC 8.4(b) by violating CR § 3-

324(b); in other words, Greenleaf committed a crime that establishes that he is unfit to

      17
        The General Assembly of Maryland did not enact CR § 3-324 until years after
the lawyer in Childress used the Internet to solicit minors for sex.


                                          - 20 -
continue to practice law. 18

       Although Greenleaf does not expressly rely on either case, we discuss and

distinguish Attorney Grievance Comm’n v. Thompson, 367 Md. 315, 329-31, 786 A.2d
763, 772-73 (2001) and Attorney Grievance Comm’n v. Mitchell, 308 Md. 653, 655, 521
A.2d 746, 747-48 (1987), in which this Court adopted the Commission’s

recommendations by indefinitely suspending lawyers who violated MLRPC 8.4(b) (or the

predecessor to MLRPC 8.4(b)). In Thompson, 367 Md. at 329, 786 A.2d at 772, the

lawyer stalked a thirteen-year-old boy. This Court noted only one aggravating factor:

vulnerability of the victim. See id. at 331, 786 A.2d at 773. This Court noted that the

following four mitigating factors “prevented disbarment”: (1) the absence of a prior

disciplinary record; (2) remorse; (3) cooperative attitude towards the attorney discipline

proceeding; and (4) mental disability in the form of “nonexclusive homosexual

Ephebophilia[,]” which “involves a sexual attraction to pubescent boys[,]” and

rehabilitation in the form of “treatment for his disorder and . . . limit[ing] his contact with

children.” Thompson, 367 Md. at 331, 320, 786 A.2d at 773, 766-67 (footnote omitted).

In Mitchell, 308 Md. at 654, 521 A.2d at 747, the lawyer fellated a thirteen-year-old boy.

This Court did not note any aggravating factors, and noted one mitigating factor: mental

disability in the form of “manic depressive reaction disorder and compulsive homosexual

pedophilia[,]” and rehabilitation in the form of “extensive treatment[.]” Id. at 654, 521

       18
         In addition to Childress, Greenleaf relies on the Commission’s 2011 reprimand
of an attorney “for conduct implicating [CR] §11-306” (House of Prostitution). A
reprimand by the Commission does not constitute precedent, and thus does not bind this
Court in subsequent attorney discipline proceedings.


                                            - 21 -
A.2d at 747 (internal quotation marks omitted). In contrast to Thompson and Mitchell,

here, Greenleaf violated MLRPC 8.4(c) by using one of the Maryland Judiciary’s

computers to solicit “Beth”; Greenleaf’s misconduct is accompanied by eight aggravating

factors, such as a pattern of misconduct, refusal to acknowledge the wrongful nature of

his misconduct, and indifference to rehabilitation; there is a sole mitigating factor (i.e.,

the absence of a prior disciplinary record); the hearing judge did not find that Greenleaf

had been diagnosed with any mental disability; and the Commission forcefully

recommends that we disbar Greenleaf, identifying him as “a sexual predator” in its

written recommendation and at oral argument.

       In sum, we agree. Greenleaf is, indeed, a sexual predator who is a danger to the

public and is “unfit to continue” to practice law. Gerace, 433 Md. at 649, 72 A.3d at 577

(citation omitted). For the above reasons, we disbar Greenleaf.


                                   IT IS SO ORDERED; RESPONDENT SHALL
                                   PAY ALL COSTS AS TAXED BY THE CLERK
                                   OF THIS COURT, INCLUDING COSTS OF ALL
                                   TRANSCRIPTS, PURSUANT TO MARYLAND
                                   RULE 16-761(b), FOR WHICH SUM JUDGMENT
                                   IS ENTERED IN FAVOR OF THE ATTORNEY
                                   GRIEVANCE        COMMISSION     AGAINST
                                   ROBERT JOHN GREENLEAF.




                                           - 22 -